Sherwood, Judge,
delivered the opinion of the court.
Action on a negotiable promissory note by plaintiff, the indorsee. The suit was defended on the ground that the defendant was a mere accommodation indorser, and that plaintiff, by forbearing to sue the maker, had discharged the indorser. Neither position is a tenable one. The doctrine is well settled that an indorser, after his liability is once fixed, will not be released by forbearance in bringing suit against any of the parties liable (Clark vs. Barret, 19 Mo., 39). Nor does it avail as’a defense (except as between the indorser and the person to whom he grants the use of his name) that no consideration is received for lending his credit, nor that such fact is known to him by whom the paper is discounted. It is sufficient tq support the contract of indorsement that the accommodation party has lent his credit, and upon the faith of that the money has been loaned or the disconnt effected. (1 Pars. Bills & Notes, pp. 183-4; Smith vs. Knox, 3 Esp., 46; Brown vs. Mott, 7 Johns., 361; Grant vs. Ellicott, 7 Wend., 227.)
There is not the slightest merit in this appeal, and the judgment is accordingly affirmed, with ten per cent, damages;
all the judges concur.